internal_revenue_service index numbers number release date date cc dom corp plr-121399-98 distributing controlled acquiring sub10 date c asset group d this letter replies to a request dated date for supplemental rulings with respect to a ruling letter dated date control number plr-105973-97 published as plr the prior ruling involving the income_tax consequences of a proposed transaction you submitted additional information in a letter dated date unless otherwise noted capitilized terms in this letter have the same meaning set forth in the prior ruling the taxpayers have consummated the transactions described in the prior ruling on plr-121399-98 date c the prior ruling involved numerous steps resulting in a spin off of controlled by distributing and the merger of acquiring’s newly formed subsidiary with and into distributing step v of the prior ruling involved merger the merger of sub with and into controlled which step we ruled to be a liquidation under sec_332 of the internal_revenue_code you have informed us that controlled's management regularly evaluates the performance of its various businesses and considers various strategies to improve controlled's financial performance as a result of such ongoing business planning the management of controlled would like to dispose_of all or a portion of asset group d which prior to date c was owned by sub10 however representation kk made in connection with merger in the prior ruling does not explicitly refer to such a disposition representation kk stated the following except for the disposition of asset c in an unrelated transaction and except for transactions that are part of the restructuring no assets held directly by sub10 have been or will be disposed of by either sub10 or controlled except for dispositions in the ordinary course of business and dispositions occurring more than years prior to adoption of the plan of merger for merger based solely on the information submitted by the taxpayer with respect to this supplemental ruling_request and the information submitted with respect to the prior ruling we hold as follows a disposition of asset group d will not adversely affect the rulings contained in the prior ruling we express no opinion about the tax treatment of the transactions under any other sections of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered in the above rulings plr-121399-98 this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter and the prior ruling are consummated sincerely yours assistant chief_counsel corporate by victor penico chief branch
